Citation Nr: 0707041	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for skin cancer.  

2. Entitlement to service connection for asthma.

3. Entitlement to service connection for the residuals of 
cold injury to the lower extremities.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1954 to October 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of September 2004 and June 2005 rating actions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.                

The issues of entitlement to service connection for asthma 
and the residuals of a cold weather injury to the lower 
extremities are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Skin cancer, basal cell carcinoma, was not affirmatively 
shown during service; skin cancer, basal cell carcinoma, was 
not manifested to a compensable degree within one year after 
the veteran's separation from service; and skin cancer, basal 
cell carcinoma, is otherwise unrelated to an injury, disease, 
or event during service.  


CONCLUSION OF LAW

Skin cancer, basal cell carcinoma, was not incurred in or 
aggravated by active military service, and service connection 
for skin cancer, basal cell carcinoma, as a chronic disease 
may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).   




The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided pre-adjudication VCAA notice by 
letters in April and May 2005.  The veteran was notified of 
the evidence needed to substantiate the claim for service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit any evidence that would include that in his 
possession.  The notice included the general effective date 
provision for the claim, that is, the date of receipt of the 
claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice), of Pelegrini, 18 Vet. App. at 112 (38 C.F.R. § 3.159 
notice), and of Dingess, 19 Vet. App. at 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).     

To the extent that the VCAA notice did not include the 
criteria for rating the claimed disability, since the Board 
is denying the claim, any question as to the disability 
rating is rendered moot and any defect with respect to the 
notice required under Dingess has not prejudiced the 
veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained 
the veteran's service medical records, VA records and private 
medical records.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  In regard to the claim for service 
connection for skin cancer, a VA examination is not required 
in the absence of a causal connection between the claimed 
disability and service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).     

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service. 38 C.F.R. 
§ 3.303(d).      

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.     

Factual Background

The service medical records are negative for any complaint or 
finding of skin cancer to include basal cell carcinoma.  On 
separation examination, the skin was clinically evaluated as 
normal.  

After service VA records from November 2000 to May 2002 
disclose that in December 2000 the veteran was referred to 
the plastic surgery clinic for a skin lesion on his nose.  It 
was reported that the veteran had a history of skin cancer 
being excised from his nose.  On examination of the nose, 
there was no apparent skin cancer.  The veteran had sun 
damaged skin throughout his face.  He had a one centimeter 
basal cell carcinoma on the right side of his neck which was 
subsequently excised.  In April 2002, the veteran was treated 
at the dermatology clinic for a lesion on the right flank.  
The examiner noted that the veteran had a history of a basal 
cell carcinoma on his right neck and other skin cancers on 
the nose.  According to the examiner, the veteran had worked 
in the sun most of his life as a house painter.  Following 
the physical examination, the diagnosis was history of skin 
cancer.

In March 2005, the veteran filed a claim for service 
connection for skin cancer.  At that time, he stated that 
while he was in the military, he was stationed in Maine where 
he was exposed to cold weather.  The veteran maintained that 
his currently diagnosed skin cancer was related to his in-
service exposure to cold weather.  In support of his claim, 
he submitted medical articles from the Internet.  The 
articles relate to veterans of the Korean War who suffered 
cold weather injuries and later developed skin cancer.  The 
veteran also submitted private pathology reports, dated in 
June 1999, which show that lesions removed from the nose 
included basal cell carcinomas, solar injury. 

In a letter from the veteran to the RO, dated in April 2005, 
the veteran stated that during service, he worked as an Air 
Policeman at numerous Air Force bases.  The veteran indicated 
that he provided security for the aircrafts and that the 
burning of aircraft and jet fuel was a constant in the air.  
He maintained that due to his 
exposure to jet fuel fumes, he later developed skin cancer.  
In support of his claim, he submitted copies of medical 
articles from the Internet.  The articles relate to health 
problems associated with exposure to jet fuel.  

Private medical records show that a biopsy performed in June 
2005 revealed that the veteran had a basal cell carcinoma in 
the right nasal sidewall.  

In December 2005, the veteran submitted photographs of 
himself in support of his claim.  The veteran stated that the 
photograph labeled "photograph number one" was taken upon 
his entrance into the military and showed that he had clear 
skin at that time.  The veteran indicated that the photograph 
labeled "photograph number two" was taken during service 
and showed that his face was covered with sores and scars.  
According to the veteran, while he was in the military, he 
was treated on a weekly basis for several months with 
infrared treatments for the condition on his face.  

VA records from February to November 2005 show that in April 
2005 the veteran was diagnosed with active skin cancer.  It 
was noted that the veteran had had skin cancers removed from 
his face and back.  

In November 2006, the veteran appeared at a hearing before 
the undersigned.  The veteran testified that he was involved 
with the fueling operations of aircrafts and was exposed to 
jet fuel.  The veteran contended that due to his in-service 
exposure to jet fuel fumes, he later developed skin cancer.  

Analysis

After reviewing the evidence of record, the Board finds that 
the veteran's skin cancer, basal cell carcinoma, is not the 
result of injury or disease incurred in or aggravated by his 
military service.  In this regard, the veteran's service 
medical records, including the September 1964 separation 
examination report, are negative for any complaint or finding 
of skin cancer to include basal cell carcinoma. 

The first evidence of skin cancer is in June 1999, 35 years 
after service and well beyond the one-year period for 
presumptive service connection for cancer as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Also, there is no competent medical evidence of record that 
links the current skin cancer, basal cell carcinoma, to the 
veteran's period of service.  Rather, the medical evidence 
has attributed the veteran's skin cancer to sun exposure.  

The Board recognizes the veteran's contention that during 
service, he received infrared treatments for a skin 
condition.  In this regard, the veteran's service medical 
records are negative for any evidence showing that the 
veteran received such treatments.  However, even if the Board 
accepted as true that the veteran was treated for a skin 
condition during service, there is still no competent medical 
evidence of record linking the veteran's currently diagnosed 
skin cancer to service.    

The only evidence of record supporting the veteran's claim is 
his own lay opinion that he currently has skin cancer that 
was incurred during his period of active military service.  
The veteran has specifically maintained that he was exposed 
to cold weather and jet fuel fumes during service, and that 
his in-service exposure to cold weather and jet fuel fumes 
caused him to later develop skin cancer.  Although the 
veteran's lay statements are competent as to the exposure to 
cold weather and jet fuel fumes, the statements are not 
competent evidence to establish the etiology of his current 
diagnosis of skin cancer, i.e., the statements are not 
competent evidence to show that his current skin cancer is 
related to his in-service exposure to cold weather and jet 
fuel fumes.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the veteran is 
not a health-care professional, the veteran is not competent 
to make a determination that his current skin cancer is the 
result of his military service or any incident therein.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

With respect to the medical articles from the Internet 
submitted by the veteran which related to veterans of the 
Korean War who suffered cold weather injuries and later 
developed skin cancer, the United States Court of Appeals for 
Veterans Claims has held that a medical article or treatise 
can provide support, but that such must be combined with an 
opinion of a medical professional and be reflective of the 
specific facts of a case as opposed to a discussion of 
generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-
17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality 
of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999).  In this case, the submitted articles merely discuss 
the relationship between cold weather injuries and the 
development of skin cancer.  However, the articles are very 
general in nature and do not include consideration of any 
facts specific to the veteran's circumstances.  As such, the 
articles, standing alone, are insufficient to show that the 
veteran's skin cancer was caused by in-service exposure to 
cold weather.  

The Board has also considered the medical articles from the 
Internet on health problems associated with exposure to jet 
fuel.  Although one article notes that skin exposure to large 
amounts of oil can cause acne and other skin problems, the 
articles do not discuss skin cancer or whether there is a 
relationship between skin cancer and exposure to jet fuel.  
In addition, the articles are very general in nature and do 
not include consideration of any facts specific to the 
veteran's circumstances.  Thus, the articles, standing alone, 
are insufficient to show that the veteran's skin cancer was 
caused by in-service exposure to jet fuel fumes.  

As such, the fact remains that there is no competent medical 
evidence on file linking the veteran's current skin cancer, 
basal cell carcinoma, to service or to any incident of 
service, including exposure to cold weather and jet fuel 
fumes, despite his assertion that such a causal relationship 
exits.  

As there is no evidence of skin cancer, basal cell carcinoma, 
in service, or skin cancer within one year subsequent to 
service discharge, and there is no evidence which provides 
the required nexus between military service and skin cancer, 
service connection for skin cancer, basal cell carcinoma, has 
not been established.

As the Board may consider only independent medical evidence 
to support its findings, and, as there is no favorable 
medical evidence to support the claim for the reasons 
articulated, the preponderance of the evidence is against the 
claim, and the benefit-of-the- doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for skin cancer, basal cell carcinoma, is 
denied.  


REMAND

Regarding asthma, the service medical records show that in 
June 1956 the veteran was hospitalized for an upper 
respiratory infection, and the diagnoses were laryngitis and 
common cold.  On separation examination, the veteran gave a 
history of seasonal sinusitis and colds, shortness of breath 
and asthma, and occasional wheezing in the morning after 
working a night shift. The clinical evaluation was normal and 
the examiner described the veteran as asymptomatic.  

After service, private medical records, dated in August 1991, 
show that the veteran was seen in the emergency room for 
shortness of breath of one-hour's duration, and the diagnoses 
were asthma and possible hyperventilation.  A chest X-ray in 
December 1992 revealed chronic obstructive pulmonary disease 
with an interval development of additional scarring since 
August 1986. 

VA records show that in November 2001 the veteran was using 
an inhaler for asthma.  The veteran has a 35 pack-year 
history of cigarette smoking, but he has not smoked for many 
years. 

As the record does not contain sufficient medical evidence to 
decide the claim, a medical examination and opinion are 
necessary.

Regarding residuals of cold injury, private medical records, 
dated in November 1990, document symptoms of peripheral 
neuropathy.   

VA records show that in January 2002 and February 2005, a VA 
neurologist reported that the veteran had idiopathic 
peripheral neuropathy.  In March 2005, the same physician 
stated that he had received a letter from the veteran's 
representative requesting information that may possibly tie 
the veteran's neuropathy to cold injury during service, which 
would be discussed with the veteran on his next visit.  The 
notes from the neurology clinic after March 2005 are not in 
the record. 


Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2. Obtain the veteran's service personnel 
records.

3. Obtain the neurology progress notes or 
consultation reports since March 2005 from 
the Columbia, South Carolina VA Medical 
Center. 

4. Schedule the veteran for a VA 
respiratory examination to determine 
whether the veteran has asthma.  The 
claims folder should be made available to 
the examiner for review. 

If asthma is found, the examiner is 
asked to express an opinion as to 
whether the current asthma is at least 
as likely as not related to the 
veteran's period of active military 
service, that is, had onset during 
service. 

In formulating the medical opinion, the 
examiner is asked to comment on the 
clinical significance of the history on 
separation examination in 1964 of 
shortness of breath and asthma.  The 
examiner is also asked to comment on 
the fact that the post-service medical 
evidence of record does not document 
asthma until 1991, over 26 years after 
the veteran's separation from the 
military. 

Also, in formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.  

5. Schedule the veteran for a VA 
examination by a neurologist to determine 
whether the currently diagnosed peripheral 
neuropathy of the lower extremities is at 
least as likely as not related to a cold 
injury during service.  The claims folder 
should be made available to the examiner 
for review. 

In formulating the medical opinion, the 
examiner is asked to comment on the 
clinical significance of the findings 
on the orthopedic consultation in 
September 1964 in conjunction with the 
report of the separation examination. 

The examiner is asked to consider that 
the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.

6. After the requested development is 
completed, adjudicate the issues.  If any 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


